Citation Nr: 0335027	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran does not have hypertension.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the April 2000, October 
2000, and November 2000 rating determinations, the November 
2000 SOC, and the May 2002 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim.  
Moreover, in an April 2001 letter, the RO informed the 
appellant of the laws and regulations of the VCAA.  The RO 
notified the appellant about VA's duty to notify him about 
his claim, VA's duty to assist him in obtaining evidence 
about his claim, what the evidence had to show to establish 
entitlement, what VA had done with regard to his claim, what 
information or evidence was still needed from the veteran, 
what the veteran could do to help with his claim, when and 
where to send the information or evidence, and where to 
contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations with regard to his claim.  He also 
appeared at a personal hearing at the RO in December 1999.  A 
VA examination with opinion took place in March 2003.  While 
the Board is aware of the Court's holding in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the veteran, in an August 2003 letter, 
requested that all further review by the RO be waived.  As a 
result of the above actions.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that cardiovascular disease, including hypertension, 
will be presumed to have been incurred in service if it had 
become manifest to a degree of ten percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic pressure is 160mm or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, DC 7101, Note 1.

While the veteran claims that this disorder started 
inservice, he has not claimed that it was incurred as a 
result of a combat situation.  Thus, application of 
38 U.S.C.A. § 1154(b) is not warranted.

A review of the veteran's service medical records reveals 
that they are devoid of any findings of hypertension.  At the 
time of the veteran's August 1968 service separation 
examination, normal findings were reported for the heart.  
The veteran's blood pressure reading at the time of the 
examination appears to have been 138/88.  On his August 1968 
service separation report of medical history, the veteran 
checked the "no" box when asked if he had or had ever had 
high or low blood pressure.  There was no notation of 
hypertension or high blood pressure in the physician's 
summary portion of the report.  

At the time of a September 1969 VA examination, blood 
pressure readings of 138/74, 138/74, and 128/70.  

At the time of a December 1978 VA hospitalization, the 
veteran was found to have a blood pressure reading of 120/74.  
At the time of an October 1979 outpatient visit, the 
veteran's blood pressure was noted to be 120/60.  At the time 
of a June 1993 VA examination, the veteran's blood pressure 
was found to be 120/90.  The examiner noted that blood 
pressure was borderline.

In July 1993, the veteran underwent an echocardiogram.  The 
examination revealed mild mitral valve prolapse of the 
anterior leaflet with associated trace mitral regurgitation.  
At the time of July 1993 outpatient visits, the veteran's 
blood pressure was noted to be 134/86 and 120/84.  At the 
time of an August 1993 visit, the veteran's blood pressure 
was reported as 126/80.  A blood pressure reading of 116/80 
was recorded at the time of a February 1994 visit while a 
blood pressure reading of 116/78 was noted at the time of a 
March 1994 visit.  At the time of another March 1994 
outpatient visit, the veteran's blood pressure was 140/86.  

During a February 1995 physical examination, the veteran's 
blood pressure was found to be 130/80.  

In a September 1997 statement in support of claim, the 
veteran indicated that he had been told that his blood 
pressure was high at the time of discharge.  He stated that 
his service representative had told him that his blood 
pressure at the time of separation was 200/100. The veteran 
noted that this should be proof that he had high blood 
pressure.  

In December 1999, the veteran was afforded a personal 
hearing.  At the time of the hearing, the veteran reported 
that he remembered the doctor telling him at the time of his 
separation examination that he had blood pressure of 200/100.  
He also testified that he had a family history of 
hypertension.

The veteran also submitted several articles/documents in 
support of his claim at the time of his hearing, including 
several photocopies of California General Statutes.  

In an April 2000 letter, the veteran's private physician, K. 
R., M.D., indicated that the veteran was concerned about 
being discharged from the service with an excessive blood 
pressure reading.  She noted that the copy was blurry but the 
discharge blood pressure appeared to be 198/88.  She stated 
that the veteran was concerned about high blood pressure 
because of his family history.  Dr. R. reported that the 
veteran was normotensive without medication at the time she 
was writing the letter.  She noted that an echocardiogram 
that the veteran had brought with him (11/98) was significant 
only for "trivial" mitral regurgitation and that the LV 
dimensions were essentially within normal limits.  

Dr. R. stated that she had tried to reassure the veteran that 
his study showed no evidence of longstanding damage as a 
result of blood pressure and that while some conditions were 
hereditary, more information was needed to understand the 
cause of the veteran's grandmother's death.  Dr. R. noted 
that she had advised the veteran that she saw no link to the 
isolated blood pressure reading from long ago.  

In an August 2000 letter, L. B., M.D., indicated that she had 
seen the veteran on August 14, 2000, and that she had 
reviewed various documents.  She noted that the veteran 
reported that his blood pressure on separation was 200/100, 
but that she had been given a sheet which showed that his 
blood pressure was 138/88.  Therefore, there was no 
documentation that he had hypertension upon separation from 
service.  However, she noted that if the veteran's 
allegations were true, it was possible that the excess blood 
pressure at that time caused him some potential problems over 
the years.  She further observed that the veteran had had 
intermittent to borderline hypertension over the years which 
had been controlled by vigorous exercise program.  She noted 
that the veteran had never actually had to have medications 
for his blood pressure.  

Dr. B. indicated that she was unsure what to do with the fact 
that the veteran adamantly stated that that his blood 
pressure was 200/100 at the time of discharge but that the 
physical examination that she had been provided did not 
document this.  

At the time of a May 2000 VA examination he was found to have 
a blood pressure reading of 136/92.  

In an October 2000 letter, a VA adult nurse practitioner 
indicated that the veteran was a patient in her primary care 
clinic.  She noted that the veteran reported that he was told 
that he had hypertension at the time of his discharge from 
service.  She stated that the veteran had been able to 
control his blood pressure through exercise.  She indicated 
that the veteran wanted to make the point that his mother and 
grandmother both died at young ages of diseases related to 
the cardiovascular system.  She requested that VA consider 
that there may be a relationship between the veteran's 
history of hypertension that was detected at the time of 
discharge from service and his subsequent development of 
mitral valve prolapse.  

In a January 2001 letter, C. B. M.D., a private physician, 
indicated that he had reviewed the medical records for the 
veteran in order to make an opinion concerning his 
hypertension.  He noted that he had carefully reviewed the 
veteran's service medical records, post-service medical 
records, VA records, physician's statements, the statements 
from the veteran, and medical literature.  It was Dr. B's 
opinion that the veteran's hypertension first occurred 
inservice.  

In support of his opinion, Dr. B. noted that the veteran's 
blood pressure at the time of separation was 198/88.  He 
observed that it was apparent from the above record that the 
veteran had hypertension (systolic) while inservice and 
hypertension (diastolic and systolic) after service based 
upon the definition found in Cecil's Textbook of Medicine.  

He noted that it was his opinion that the veteran had 
hypertension during service time which was not treated based 
on the exit physical.  He stated that he was in agreement 
with Dr. R. that the blood pressure was 198/88 at discharge 
but that he was in disagreement with Dr. R. when she stated 
that no longstanding damage could result from high blood 
pressure because this was in disagreement with Dr. B's cited 
medical literature.  

In a June 2001 letter, Dr. R.R. indicated that he had 
reviewed the discharge service medical report and was of the 
opinion that the veteran's blood pressure reading at the time 
of discharge was 198/88 as opposed to 138/88.  He indicated 
that he had come to this conclusion after reviewing the 
numbers with a magnifying glass.  

In February 2002, the veteran was afforded a VA examination.  
The examiner noted that the issue was whether the veteran had 
a risk of active hypertension.  He observed that a review of 
the discharge physical examination in August 1968 revealed a 
smudged entry where the blood pressure was 198/88.  However, 
on careful scrutiny, this blood pressure probably was written 
as 138/88.  He indicated that the veteran was told many years 
later that he should have been treated for this severe 
hypertension.  He noted that the veteran had never been on 
medication for hypertension.  He further observed that the 
veteran was diagnosed with hypertension in 1998.  

Physical examination performed at the time of the examination 
revealed a blood pressure reading of 110/70.  The blood 
pressure reading was repeated in both arms with a pressure of 
110/70.  

It was the examiner's opinion that there was insufficient 
evidence to suggest that the veteran had hypertension in the 
past.  He had an isolated blood pressure reading of 198/88; 
however, this entry may have been misinterpreted.  He 
observed that subsequent blood pressure readings did not 
confirm hypertension.  The examiner further stated that the 
veteran had two readings where he had diastolic pressure 
which was borderline.  He had not had a confirmatory third 
reading.  The examiner also noted that there was no evidence 
of hypertension on the current examination and that the 
veteran had never been on medication for this condition.  

Service medical treatment records associated with the 
veteran's stab wound residuals reveal that at the time the 
veteran was treated for the stab wound, his blood pressure 
readings were 134/90, 140/80, 140/80, 140/80, 138/78, and 
120/80.  

In March 2003, the veteran was afforded an examination.  At 
the time of the examination, the veteran was noted to not be 
on any medications.  The examiner observed the discrepancy 
over the service separation blood pressure reading and 
whether it was 138/88 or 198/88.  The examiner stated that 
this was a solitary reading and noted that the veteran was 
not treated for hypertension.  He further observed that over 
the years, the veteran had had many blood pressure readings.  
He indicated that all of them had been within the normal 
range of less than 140 mmHg systolic and 90 mmHg diastolic.  
He observed that there had been three slightly abnormal 
readings.  On January 14, 2002, his blood pressure was 
159/81.  He further noted that it was recorded as 140/90 in 
September 1998 and 134/91 in October 1998.  

The examiner further stated that on his disability 
examination in 1969, the veteran was found to have blood 
pressure readings of 138/74, 138/74, and 128/70.  He noted 
that the veteran had never been on medication for 
hypertension.  He also observed that the veteran had no 
history of myocardial infarction or cerebrovascular accident.  
There was also no history of renal disease, claudication, or 
amaurosis fugax.  The veteran reported riding his bike 
regularly and stated that he did not smoke cigarettes.  There 
was no history of congestive heart failure, diabetes, or 
hypercholesterolemia.  

Physical examination revealed that blood pressure readings 
were 120/80 in the right arm, 130/84 in the left arm, and 
repeat pressure of 120/84 in the left arm.  A diagnosis of 
hypertension, with normal blood pressure readings and 
insufficient evidence at this time to warrant a diagnosis 
this condition, was rendered.  

It was the examiner's opinion that the veteran had no history 
of hypertension.  He had a couple of isolated elevated blood 
pressure readings well after his discharge from his military 
service, in 1998 and again in 2002.  The examiner noted that 
in the interim, the veteran had had multiple blood pressure 
readings that had been in the normal range without being on 
anti-hypertensive therapy.  He observed the discrepancy over 
the service separation blood reading and stated that a 
careful review of this entry revealed that the actual reading 
might be closer to 138/88, as the entry was smudged.  He 
further observed that three blood pressure readings on the 
disability examination less than one year after his service 
were all within the normal range.  The examiner stated that 
there was no evidence that the veteran had hypertension at 
the time of his discharge from the military service and that 
there was no evidence to suggest that he currently had 
hypertension.  

Service connection is not warranted for hypertension.  The 
veteran's service medical records are devoid of any diagnoses 
of hypertension.  While there has been a dispute as to 
whether the veteran's service separation blood pressure 
reading was 198/88 or 138/88, this is only one isolated 
reading.  As noted above, a diagnosis of hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Whether the blood pressure reading was 198 or 138, it was 
only a single reading.  Regardless, clearly in-service 
chronicity may be legitimately questioned since the reading 
is in dispute and it is a single reading.  38 C.F.R. 
§ 3.303(b) (2003).  Moreover, the readings taken at the time 
of the September 1969 VA examination, which are those closest 
to the veteran's separation from service, revealed blood 
pressure readings of 138/74, 138/74, and 128/70.

Furthermore, the numerous blood pressure readings reported in 
VA and private treatment records subsequent to service have 
overwhelmingly been within normal limits, with the exception 
of several isolated blood pressure readings taken many years 
after service.  In addition, at the time of the veteran's 
most recent VA examination, performed in conjunction with the 
Board's request for additional development, the veteran's 
blood pressure readings were 120/80 in the right arm, 130/84 
in the left arm, and repeat pressure of 120/84 in the left 
arm, with the veteran reporting at the time of the 
examination that he was not on any medication for his blood 
pressure.  

As to the veteran's belief that he currently has hypertension 
which is related to service, the Board notes that he is not 
competent to establish a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board notes the opinion of Dr. B. wherein he stated that 
the veteran's blood pressure at the time of separation was 
198/88 and indicated that it was apparent from the above 
record that the veteran had hypertension (systolic) while 
inservice and hypertension (diastolic and systolic) after 
service based upon the definition found in Cecil's Textbook 
of Medicine.

However, Dr. B's opinion is outweighed by the February 2002 
VA examiner's opinions that there was insufficient evidence 
to suggest that the veteran had hypertension in the past, 
that there was no evidence of hypertension at the time of the 
examination, and that he had never been on medication for 
this condition, and the March 2003 VA examiner's opinions 
that that there was no evidence that the veteran had 
hypertension at the time of his discharge from the military 
service and that there was no evidence to suggest that he 
currently had hypertension.  Their opinions were based upon a 
thorough examination of the veteran and a comprehensive 
review of the claims folder.  The examiners also cited 
specific records to support the opinions that they reached 
including noting specific blood pressure readings to 
supplement their conclusions.  

The opinion of Dr. B is of lessened probative value.  
Although Dr. B goes to great lengths to justify a reading of 
198/88 in service, he utterly fails to justify a conclusion 
that the veteran warrants a post service diagnosis of 
hypertension.  Dr. B refers to Cecil's but then fails to 
justify the conclusion reached with blood pressure readings 
provided either in a historical context or on the results of 
recent examination.  The doctor. is competent to enter a 
diagnosis.  However, the Court has established that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  At best, the 
documents identified by Dr. B are isolated results and 
identified by others as such.  The recent VA opinions to the 
effect that the veteran does not have hypertension are 
consistent with the opinions of other examiners, historical 
reading and recent examination results.  Such evidence is far 
more probative that the statement of Dr. B

To the extent that LB reported that it was possible that 
excess blood pressure caused some potential problems, the 
statement is speculative and fails to identify any specific 
problems.  As such, the statement has little probative value. 

The preponderance of the evidence shows that the veteran does 
not have hypertension.  Therefore, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Service connection for hypertension is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



